Exhibit 10.2

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

dated as of July 31, 2015

among

AMERICAN SHALE DEVELOPMENT, INC.,

as Borrower,

the Specified Parties party hereto,

MORGAN STANLEY CAPITAL GROUP INC.,

as Administrative Agent,

and

the Lenders Party Hereto



--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

This FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”) dated as
of July 31, 2015, is among AMERICAN SHALE DEVELOPMENT, INC. (“Borrower”), the
Specified Parties, the lenders party hereto (the “Lenders”), and MORGAN STANLEY
CAPITAL GROUP INC. (in its capacity as administrative agent, “Administrative
Agent”).

R E C I T A L S

A. Borrower, Administrative Agent and the Lenders are parties to that certain
Credit Agreement dated as of May 21, 2014 (as heretofore amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), pursuant to which
the Lenders made certain Loans to Borrower in an aggregate principal amount
outstanding as of July 31, 2015 equal to $113,093,750.00.

B. At Borrower’s request, Administrative Agent and each of the Lenders party
hereto have agreed, subject to the terms and conditions herein, to (i) amend
certain terms and provisions of the Credit Agreement and (ii) waive the Defaults
and Events of Default listed on Schedule I attached hereto (collectively, the
“Specified Events of Default”).

C. Now, therefore, to induce Administrative Agent and the Lenders to enter into
this Amendment and in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

A G R E E M E N T S

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all section references in
this Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Definitions.

(a) The following definitions in Section 1.01 are hereby restated in their
entirety to read as follows:

“Applicable Margin” means, with respect to any Loan, a rate per annum equal to
(a) 12.0%, to the extent interest is paid in cash on the applicable Payment Date
or (b) 14.0%, to the extent interest is paid in kind on the applicable Payment
Date, in each case as permitted by Section 2.06(a).

“APOD Capital Expenditures” means Capital Expenditures made or to be made by
Borrower or any other Loan Party, to the extent the same either (a) have been
approved in writing by Administrative Agent prior to incurrence or (b) are
included in the Approved Plan of Development (including any agreed variances
with respect to such Capital Expenditures set forth in the Approved Plan of
Development).

 

2



--------------------------------------------------------------------------------

“Approved Plan of Development” or “APOD” means the plan of development and
budgeted Capital Expenditures (including maximum annual expenditures) and other
development activities that is attached hereto as Exhibit L with respect to the
Oil and Gas Properties identified therein, as such plan is amended, supplemented
or restated from time to time with the consent of Administrative Agent (given or
withheld in its sole discretion); provided that no such consent shall be
required for amendments, modifications or supplements to the extent, but only to
the extent, that any such amendments, modifications or supplements (a) would
make non-material amendments to the timing for the completion of any such
particular development (other than an amendment extending the timing of the
substantial completion of the APOD), (b) relate to Republic or its Affiliates
failing to consent to any proposed well in the APOD (each, a “Non-Consent Well”)
and, as a result, a substitute well, that is also in the APOD, in which Borrower
has a greater working interest than the Non-Consent Well is proposed (each, an
“Alternate Non-Consent Well”), or (c) relate to Republic or its Affiliates
proposing an alternative well that is not in the APOD (each, an “Alternate
Well”) to replace a well that is in the APOD (each, a “Replaced Well”), but in
the case of each of clause (b) and clause (c), only to the extent that, at the
time of any such amendment, modification or supplement, the ratio of
(w) Borrower’s PV9 Value from such Alternate Non-Consent Well or Alternate Well,
as applicable, to (x) the aggregate Capital Expenditures to be set forth in the
amended APOD allocable to Borrower’s interests in such Alternate Non-Consent
Well or Alternate Well, as applicable, is not less than 90% of the ratio of
(y) Borrower’s PV9 Value from such Non-Consent Well or Replaced Well, as
applicable, to (z) the aggregate Capital Expenditures then set forth in the APOD
allocable to Borrower’s interests in such Non-Consent Well or Replaced Well, it
being understood that in each case any determination of PV9 Value on a well by
well basis will be made in a manner consistent with the methodology set forth in
the definition of PV9 Value.

“Asset Coverage Ratio” means, on any date of determination, the ratio of (a) PV9
Value to (b) Total Funded Net Debt.

“Default Rate” means a per annum rate equal to the sum of (i) the greater of
(x) the Eurodollar Rate for such Interest Period and (y) one percent (1%) and
(ii) two percent (2%) and (iii) the Applicable Margin.

“Deposit Account Control Agreement” means a Deposit Account Control Agreement,
in form and substance reasonably acceptable to Administrative Agent, by and
among a Loan Party or Specified Party, as Debtor, Administrative Agent, and a
banking institution acceptable to Administrative Agent.

“Maturity Date” means December 31, 2016.

 

3



--------------------------------------------------------------------------------

“PDP PV9 Value” means, as of any date of determination, with respect to any PDP
Reserves expected to be produced from any of the Loan Parties’ Oil and Gas
Properties, the net present value of the future net revenues (discounted at nine
percent (9%) per annum) calculated by Administrative Agent in its sole
reasonable judgment (including using price curve and costs determined in
accordance with the definition of Reserve Report and giving effect to any
Hydrocarbon Hedging Agreements) after having reviewed the information from the
most recently delivered Reserve Report (or, in the case of any determination of
PDP PV9 Value as of the last day of the first and third fiscal quarter of any
year, as set forth in a roll forward to such date from the most recently
delivered Reserve Report that is reasonably acceptable to Administrative Agent),
calculated using 5-year New York Mercantile Exchange strip pricing on such date
of determination, as adjusted (a) for applicable local basis differentials or
premiums and gathering and transportation costs (in each case as determined by
Administrative Agent in its sole reasonable judgment) and held flat after such
5-year period and (b) by taking into account aggregate production, Dispositions
and reductions by any such revenue from any Oil and Gas Properties which
Administrative Agent determines are not in compliance with the terms and
covenants of this Agreement (including without limitation Section 5.10 hereof)
or any Loan Document; provided that if Borrower fails to deliver any Reserve
Report required to be delivered hereunder, the PDP PV9 Value shall be the value
calculated by Administrative Agent in its sole and absolute discretion.

“PV9 Value” means, as of any date of determination, with respect to any Proved
Reserves expected to be produced from any of the Loan Parties’ Oil and Gas
Properties, the net present value of the future net revenues (discounted at nine
percent (9%) per annum) calculated by Administrative Agent in its sole
reasonable judgment (including using price curve and costs determined in
accordance with the definition of Reserve Report and giving effect to any
Hydrocarbon Hedging Agreements) after having reviewed the information from the
most recently delivered Reserve Report (or, in the case of any determination of
PV9 Value as of the last day of the first and third fiscal quarter of any year,
as set forth in a roll forward to such date from the most recently delivered
Reserve Report that is reasonably acceptable to Administrative Agent),
calculated using 5-year New York Mercantile Exchange strip pricing on such date
of determination, as adjusted (a) for applicable local basis differentials or
premiums and gathering and transportation costs (in each case as determined by
Administrative Agent in its sole reasonable judgment) and held flat after such
5-year period and (b) by taking into account aggregate production, Dispositions
and reductions by any such revenue from any Oil and Gas Properties which
Administrative Agent determines are not in compliance with the terms and
covenants of this Agreement (including without limitation Section 5.10 hereof)
or any Loan Document; provided that if Borrower fails to deliver any Reserve
Report required to be delivered hereunder, the PV9 Value shall be the value
calculated by Administrative Agent in its sole and absolute discretion.

 

4



--------------------------------------------------------------------------------

(b) The following new defined terms shall be inserted in Section 1.01 in the
proper alphabetical order to read as follows:

“Deposit Account” means (a) those deposit accounts identified by Borrower in
writing on the First Amendment Effective Date as being all of the deposit
accounts of Borrower and the Specified Parties and (b) any other operating or
depositary account established by any Loan Party or any Specified Party into
which proceeds from the sales of Hydrocarbons or any proceeds from the Tug Hill
Disposition are deposited.

“First Amendment” means that certain First Amendment to Credit Agreement and
Waiver dated as of July 31, 2015 among Borrower, the Specified Parties, the
Lenders party thereto and Administrative Agent.

“First Amendment Effective Date” means the date on which the conditions
specified in Section 4 of the First Amendment are satisfied.

“Monthly Budget” means that certain budget delivered by Borrower and accepted by
Administrative Agent on the First Amendment Effective Date.

“Tug Hill Disposition” means the Disposition of certain Oil and Gas Properties
in Wetzel County, West Virginia pursuant to that certain Purchase and Sale
Agreement dated as of April 3, 2015 between Borrower, Parent, Prima, Republic
Energy Ventures, LLC, Republic Partners VIII, LLC, Republic Partners VI, LP,
Republic Partners VII, LLC and Republic Energy Operating, LLC, as sellers and TH
Exploration, LLC, as buyer.

“Tug Hill Effective Date” means the date on which the initial closing of the Tug
Hill Disposition, pursuant to which Borrower, Parent and/or Prima receives Net
Cash Proceeds of at least $30,000,000, is consummated.

(c) The defined terms “APOD Certificate”, “EBITDAX”, “Make Whole Premium” and
“Total Leverage Ratio” in Section 1.01 (and all references thereto in the Loan
Documents) are hereby deleted in their entirety.

2.2 Prepayment of Loans.

(a) Section 2.03(b) is hereby amended by adding the following sentence at the
end thereof:

From and after the Tug Hill Effective Date (i) this Section 2.03(b) shall be of
no further force and effect, and (ii) the following defined terms in
Section 1.01 (and all references thereto in the Loan Documents) shall be deemed
deleted: “Excluded Prepayment”, “Applicable Premium” and “Prepayment Premium”.
For the avoidance of doubt, this Section 2.03(b) will not apply to the Required
Tug Hill Prepayment.

(b) Section 2.03(c) is hereby amended and restated in its entirety to read
“[Reserved.]”.

 

5



--------------------------------------------------------------------------------

(c) Section 2.03(d) is hereby amended by adding the following sentence at the
end thereof:

From and after the Tug Hill Effective Date (i) this Section 2.03(d) shall be of
no further force and effect, and (ii) the following defined terms in
Section 1.01 (and all references thereto in the Loan Documents) shall be deemed
deleted: “Change of Control Premium” and “Change of Control Prepayment”.

2.3 Repayment of Loans. Section 2.04(b) is hereby amended by adding the
following sentence at the end thereof:

From and after the Tug Hill Effective Date (i) this Section 2.04(b) shall be of
no further force and effect, and (ii) the following defined terms in
Section 1.01 (and all references thereto in the Loan Documents) shall be deemed
deleted: “Amortization Amount”, “Amortization Amount Calculation Date”,
“Applicable Ratio”, “Minimum Amortization Amount”, and “Repayment Amount”.

2.4 Fees. A new Section 2.05(c) is hereby added to the Credit Agreement to read
as follows:

(c) First Amendment Structuring Fees. Borrower agrees to pay Administrative
Agent structuring fees in an amount equal to (i) $1,000,000, which structuring
fee will be earned and payable on the First Amendment Effective Date; provided,
however, that the Borrower may elect to pay such structuring fee in kind by
adding the amount thereof to the principal of the Loans outstanding on the First
Amendment Effective Date and (ii) $3,000,000, which structuring fee will be
earned and payable on the Tug Hill Effective Date; provided, however, that upon
the consummation of the Tug Hill Disposition, the Borrower may elect to pay such
structuring fee in kind by adding the amount thereof to the principal of the
Loans outstanding on the Tug Hill Effective Date.

2.5 Interest. Section 2.06(a) is hereby restated in its entirety to read as
follows:

(a) Applicable Interest Rates. Borrower shall pay interest on the unpaid
principal amount of each Loan made by each Lender from the date of such Loan
until such principal amount shall be paid in full, at a rate per annum equal at
all times during the Interest Period for such Loan to the sum of (i) the greater
of (x) the Eurodollar Rate for such Interest Period and (y) one percent
(1%) plus (ii) the Applicable Margin in effect from time to time, payable on
each Payment Date in arrears and on the Maturity Date (or such earlier date
pursuant to Section 7.02 or Section 7.03). Borrower may pay all, but not less
than all, of the interest due on such Payment Date either in cash or, at the
election of Borrower, the amount of such interest due on such Payment Date may
be paid in kind and capitalized by adding such interest to the aggregate
principal amount of Loans outstanding on such date. Unless the context otherwise
requires, for all purposes hereof, references to the “principal amount” of Loans
includes any interest paid in kind and so capitalized and added to the principal
amount of the Loans from the applicable Payment Date. Notwithstanding the
foregoing provisions of this Section 2.06(a), however, without the consent of
the Required Lenders, during the continuance of an Event of Default all interest
must be paid in cash.

 

6



--------------------------------------------------------------------------------

2.6 APOD Certificate. Each of Section 3.01(o) and Section 5.06(q) is amended and
restated in its entirety to read “[Reserved.]”.

2.7 Reporting Requirements. Section 5.06 is hereby amended to:

(a) restate each of clause (c) and (e) in its entirety to read “[Reserved.]”;

(b) restate clause (r) in its entirety to read as follows:

(r) Quarterly Report on APOD. On each March 15, June 15, September 15 and
December 15, a report prepared by Borrower providing reasonably detailed updates
and confirmations relating to the APOD;

(c) remove the word “and” from the end of clause (s), replace the “.” at the end
of clause (t) with a “;”, and add the following sections to read as follows:

(u) Comprehensive Monthly Financial and Operational Reports. As soon as possible
and in any event within thirty (30) days after the end of each month
(i) reports, in each case in form and substance reasonably satisfactory to
Administrative Agent and certified as being true and correct in all material
respects by a Responsible Officer of Borrower, setting forth (A) updated lease
operating statements of the Loan Parties for the prior month including
information as to quantities or production from the Loan Parties’ Oil and Gas
Properties, volumes of production sold, pricing, purchasers of production, gross
revenues, and lease operating expenses, (B) an analysis comparing actual
production from the Loan Parties’ Oil and Gas Properties for the prior month to
projected production for such month set forth in the most recently delivered
Reserve Report, along with detailed explanations of any material variances,
(C) a current aging report with respect to accounts payable of the Loan Parties
(including, as applicable, on a well by well basis), and (D) such other
information as Administrative Agent may reasonably request with respect to the
Loan Parties and the relevant monthly period; and (ii) an (A) unaudited income
statement and balance sheet of the Borrower and its consolidated Subsidiaries
for the previous month, each in reasonable detail and duly certified with
respect to such consolidated statements by a Responsible Officer of Borrower as
having been prepared in accordance with GAAP (subject to the absence of
footnotes and year-end audit adjustments) and (B) an analysis comparing the
unaudited income statement and balance sheet for the prior month to the
projections for such month set forth in the Monthly Budget, along with detailed
explanations of any material variances; and

(v) Monthly Refinancing Activities Report. Within fifteen (15) days after the
end of each month (beginning with the earlier of (i) the first month in which
Borrower commences substantial Refinancing activities and (ii) the month ending
January 31, 2016), a report, in form and substance reasonably satisfactory to
Administrative Agent and certified as being true and correct in all material
respects by a Responsible Officer of Borrower, providing updates and such other
information as Administrative Agent may reasonably request with respect to the
refinancing process contemplated by Section 5.20 with respect to the relevant
monthly period; and

 

7



--------------------------------------------------------------------------------

(w) Weekly Cash Flow Statements. On or before the third (3rd) Business Day of
each week before the Tug Hill Effective Date, an updated 13 week cash flow
projection together with (i) a reconciliation to the projections delivered the
previous week, (ii) detailed explanations of any material variances and
(iii) detailed information regarding cost assumptions, in each case in form and
substance consistent with previously delivered projections and otherwise
reasonably satisfactory to Administrative Agent.

2.7 Deposit Accounts. Section 5.18 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

Section 5.18 Deposit Agreements.

(a) On or before the date that is thirty (30) days after the First Amendment
Effective Date, Borrower and each Specified Party shall, and shall cause each
other Loan Party to, cause all Deposit Accounts (other than the Excluded
Account) to be subject to a Deposit Account Control Agreement. Borrower and each
Specified Party shall, and shall cause each other Loan Party to (a) cause all
proceeds from the sales of Hydrocarbons by the Loan Parties or any Specified
Party to be deposited into a Deposit Account that is subject to a Deposit
Account Control Agreement and (b) direct all proceeds from the Tug Hill
Disposition (other than such proceeds used to prepay Loans as provided by
Section 5.19), directly to a Deposit Account of Borrower, such Specified Party
or such other Loan Party that is subject to a Deposit Account Control Agreement;
provided, however, that notwithstanding the foregoing, Borrower and the
Specified Parties may maintain an aggregate amount not to exceed $500,000 at any
time outstanding in Deposit Accounts not otherwise subject to a Deposit Account
Control Agreement (collectively, the “Excluded Account”).

(b) Except as set forth in clause (c) in this Section 5.18, Borrower may
withdraw funds from such Deposit Accounts (other than the Excluded Account) not
earlier than the first day of each month in the aggregate amount set forth in
the Monthly Budget for such month and thereafter from time to time during any
month in compliance with clauses (y)(i) and (y)(ii) below, only to the extent
that (x) immediately prior to and after giving pro forma effect to such
withdrawal, no Default is continuing, and (y) such funds are used to pay
documented expenditures that (i) comply with the Monthly Budget with respect to
such expenditure (it being understood that any expenditure that does not exceed
10% of the amount set forth in such Monthly Budget shall be deemed consistent
with the budgeted amount) or (ii) exceed 10% of the amount set forth for such
expenditure in the Monthly Budget and are approved by Administrative Agent, such
approval not to be unreasonably withheld, conditioned or delayed.

 

8



--------------------------------------------------------------------------------

(c) Borrower will direct the Administrative Agent to make all APOD Capital
Expenditures from such Deposit Accounts (other than the Excluded Account)
directly to Republic, and Administrative Agent agrees to make such transfers so
long as (i) immediately prior to and after giving pro forma effect to such
transfer, no Default is continuing and (ii) such transfer otherwise complies
with the terms of this Agreement.

(d) Notwithstanding any provision herein or in any document governing any Hedge
Transactions, no payment in respect of any Lender Hedge Obligations shall be
made by any Lender Hedge Counterparty into any Deposit Account that is not then
subject to a Deposit Account Control Agreement.

(e) The Administrative Agent may require that any Deposit Account Control
Agreement required by the terms hereof be in the form of a “blocked” account
control agreement, except that Borrower shall be entitled to deposit amounts
withdrawn from Deposit Accounts pursuant to clause (b) above into Deposit
Accounts that are subject to a Deposit Account Control Agreement in the form of
a “springing” account control agreement.

2.10 Tug Hill Disposition. A new Section 5.19 is hereby added to the Credit
Agreement to read as follows:

Section 5.19 Tug Hill Disposition.

(a) Borrower, Parent, and Prima will cause the Tug Hill Effective Date to occur
on or before September 30, 2015 and Borrower, Parent, and Prima shall cause the
first $30,000,000 of Net Cash Proceeds received by Borrower, Parent and/or Prima
from the Tug Hill Disposition to be paid to Administrative Agent, for the
ratable benefit of the Lenders as a prepayment of the Loans (the “Required Tug
Hill Prepayment”). After the Required Tug Hill Prepayment is made, Borrower,
Parent and/or Prima shall be entitled to retain the next $17,000,000 of Net Cash
Proceeds received from the Tug Hill Disposition for use in performing the APOD
and for other purposes not prohibited by this Agreement. To the extent any Net
Cash Proceeds are received by any Loan Party or any Specified Party from the Tug
Hill Disposition in an amount in excess of $47,000,000 (either at the initial
closing or from time to time thereafter, whether by release of escrowed funds,
purchase price adjustment, or otherwise), Borrower shall pay to Administrative
Agent, for the ratable benefit of the Lenders as a prepayment of the Loans, an
amount equal to 50% of such Net Cash Proceeds. The provisions of this
Section 5.19(a) shall supersede any provisions of Section 2.03(e) to the
contrary.

(b) On the Tug Hill Effective Date (and after giving pro forma effect to the
Disposition of all Oil and Gas Properties subject to the Tug Hill Disposition
and the releases and reconveyances contemplated by this Section 5.19), Borrower
shall execute and deliver an amendment to the NPI Conveyance, in form and
substance substantially similar to previously delivered amendments to the NPI
Conveyance, to the Payee and sufficient to increase the aggregate amount of the
NPI payable thereunder by an additional 200 basis points.

 

9



--------------------------------------------------------------------------------

(c) Subject to the satisfaction of the conditions contained in Section 5.19(a)
and (b) and the payment of the structuring fee pursuant to Section 2.05(c)
(either in cash or in kind, as provided in such Section), Administrative Agent,
the Lenders and Payee hereby consent to the Tug Hill Disposition and agree that,
upon closing of the Tug Hill Disposition (or, in the event that there are
multiple closings in connection with the Tug Hill Disposition, upon each such
closing), the liens on the Oil and Gas Properties subject to such Disposition
(or being Disposed of as a part of any specific closing, as applicable) shall be
released and the NPI burdening such Oil and Gas Properties subject to such
Disposition (or being Disposed of as a part of any specific closing, as
applicable) shall be reconveyed, in each case in form and substance reasonably
satisfactory to Borrower and Administrative Agent or Payee, as applicable.

(d) Payee hereby consents to the “Transfer” of the “Project Properties” (in each
case as defined in the NPI Conveyance) as a part of the Tug Hill Disposition
and, if the Tug Hill Disposition is consummated (or any closing constituting a
part of the Tug Hill Disposition occurs), Borrower agrees to repurchase the NPI
with respect to the “Project Properties” to be Disposed of pursuant to the Tug
Hill Disposition (or being Disposed of as a part of any specific closing, as
applicable) for an aggregate purchase price equal to the “Fair Value” (as
defined in the NPI Conveyance) for the Net Profits Interest so repurchased as
such Fair Value is determined based on, and after giving effect to, the Tug Hill
Disposition (the “Tug Hill NPI Purchase Price”); provided that the payment of
the Tug Hill NPI Purchase Price shall not be due until the earlier to occur of
(i) the Maturity Date or (ii) payment in full of all Secured Obligations (other
than (x) customary indemnity and reimbursement obligations for which no demand
has been made and (y) Lender Hedge Obligations or Banking Services Obligations
with respect to which other arrangements satisfactory to the Lender Hedge
Counterparty or Banking Services Provider, as applicable, and Borrower have been
made) and Borrower agrees to pay such Tug Hill NPI Purchase Price at such time.
The parties hereto hereby agree that Borrower’s obligation to pay the Tug Hill
NPI Purchase Price is an NPI Obligation.

2.11 Refinancing Activities. A new Section 5.20 is hereby added to the Credit
Agreement to read as follows:

Section 5.20 Refinancing Activities.

(a) On or before January 31, 2016, Borrower shall have (i) in good faith engaged
a financial advisor reasonably acceptable to the Administrative Agent to manage
the formal process for the Disposition of all or substantially all of Borrower’s
Oil and Gas Properties or refinancing of the Loans (collectively, a
“Refinancing”) and (ii) commenced the preparation of a formal process for such
Refinancing.

 

10



--------------------------------------------------------------------------------

(b) On or before March 31, 2016, Borrower shall have finalized an offering
memorandum and data room with respect to such Refinancing.

(c) On or before September 30, 2016, Borrower shall have executed definitive
documentation with respect to such Refinancing.

2.12 Total Leverage Ratio. Section 6.18 is hereby amended in its entirety to
read “[Reserved.]”.

2.13 Current Ratio. The phrase “shall include, as of the date of calculation,
the aggregate Unused Commitment Amount but” is hereby deleted from Section 6.17.

2.14 Asset Coverage Ratio. A new Section 6.21 is hereby added to the Credit
Agreement to read as follows:

Section 6.21 Asset Coverage Ratio. Borrower shall not permit, as of the last day
of each fiscal quarter, commencing with the fiscal quarter ending on
September 30, 2015, the Asset Coverage Ratio to be less than 1.50 to 1.00 as of
the last day of each fiscal quarter and immediately after giving effect to any
Triggering Event. For the avoidance of doubt, the Tug Hill Disposition will not
be considered a “Triggering Event” for purposes of this Section 6.21.

For purposes of calculating the Asset Coverage Ratio set forth in this
Section 6.21 only, the aggregate PV9 Value attributable to Proved Reserves
categorized as “Developed Producing Reserves” included in such calculation shall
not be less than (i) 40% of aggregate PV9 Value included in such calculation for
any determination date during the period from July 1, 2015 through and including
December 31, 2015, (ii) 45% of aggregate PV9 Value included in such calculation
for any determination date during the period from January 1, 2016 through and
including June 30, 2016, and (iii) 50% of aggregate PV9 Value included in such
calculation for any determination date during the period from July 1, 2016
through and including December 31, 2016.

2.15 Affiliate Transactions. The proviso in Section 6.07 is hereby deleted.

2.16 Events of Default. The reference to “Section 5.19” in Section 7.01(c) is
hereby amended to read “Section 5.18, Section 5.19, Section 5.20”.

2.17 Survival of Representations, Etc. The following sentences are added to the
end of Section 9.11 to read as follows:

To the extent that any payments on the Secured Obligations (including any
payment in respect of any fee or indemnity or any reimbursement of any expense,
in each case pursuant to this Agreement) or proceeds of any Collateral are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any Debtor Relief Laws, common law or equitable cause, then to such
extent, the Secured Obligations shall be revived and continue as if such payment
or proceeds had not been received and the Administrative Agent’s and the
Lenders’ Liens, security interests, rights, powers and remedies under this
Agreement and each Loan Document shall continue in full force and effect. In
such event, each Loan Document shall be automatically reinstated and the
Borrower shall, and shall cause each other Specified Party and Loan Party to,
take such action as may be reasonably requested by the Administrative Agent and
the Lenders to effect such reinstatement.

 

11



--------------------------------------------------------------------------------

2.18 Exhibit B. Exhibit B to the Credit Agreement is hereby amended and restated
in its entirety as set forth on Exhibit B hereto.

2.19 Exhibit L. Exhibit L to the Credit Agreement is hereby amended and restated
in its entirety as set forth on Exhibit L hereto and all references to Exhibit L
in the Credit Agreement are hereby amended to refer to the “Approved Plan of
Development”.

Section 3. Waiver and Releases.

3.1 Waiver of Specified Events of Default. Subject to the terms and conditions
of this Amendment, the Lenders hereby waive the Specified Events of Default.

3.2 No Other Waivers. Except for the limited waivers set forth in Section 3.1
above, nothing contained in this Amendment shall be construed as a waiver by
Administrative Agent or any Lender of any covenant or provision of the Credit
Agreement or any other Loan Document, and the failure of Administrative Agent or
any Lender at any time or times hereafter to require strict performance by any
Loan Party or any Specified Party of any provision hereof or thereof shall not
waive, affect or diminish any right of Administrative Agent or any Lender to
thereafter demand strict compliance therewith. Administrative Agent and each
Lender hereby reserves all rights granted under the Credit Agreement, the other
Loan Documents, and applicable law with respect to any Default or Event of
Default that has occurred and is continuing or may hereafter occur (other than
the Specified Events of Default waived pursuant to Section 3.1 above).

3.3 Release. In consideration of Administrative Agent’s and the Lenders’
willingness to enter into this Amendment, each Loan Party and each Specified
Party hereby releases and forever discharges Administrative Agent and each
Lender and each of their respective Related Parties (all of the foregoing,
collectively, the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, including, without limitation, all claims, demands and causes
of action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted (all of the above, collectively, “Claims”),
that existed, arose or occurred at any time on or before the date of this
Amendment, which any Loan Party or any Specified Party may have or claim to have
against any of the Lender Group in any way related to or connected with the Loan
Documents or the transactions contemplated thereby.

 

12



--------------------------------------------------------------------------------

Section 4. Conditions Precedent . This Amendment shall become effective on the
date (such date, the “First Amendment Effective Date”) when each of the
following conditions is satisfied:

(a) Administrative Agent shall have received from the Lenders, Administrative
Agent, Borrower and each Specified Party, counterparts (in such number as may be
reasonably requested by Administrative Agent) of this Amendment signed on behalf
of such Person.

(b) No Default shall have occurred and be continuing as of the First Amendment
Effective Date, after giving effect to the terms of, and the transactions
contemplated by, this Amendment.

(c) Borrower shall have paid to Administrative Agent all costs, fees and
expenses due and payable pursuant to the Credit Agreement, including, to the
extent invoiced, all reasonable out-of-pocket expenses required to be reimbursed
or paid by Borrower under the Credit Agreement, including all invoiced costs,
fees, and expenses due and payable to Simpson Thacher & Bartlett LLP and
Blackhill Partners, LLC.

(d) Administrative Agent shall have received such other documents and
information as Administrative Agent or its counsel shall have reasonably
requested.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, and of the other Loan Documents remain in full force and effect
following the effectiveness of this Amendment.

5.2 Validity of Obligations. Each Loan Party and each Specified Party
acknowledges and agrees that (a) such Loan Party and such Specified Party is
truly and justly indebted to the Secured Parties for the Secured Obligations
arising under each document giving rise to such Secured Obligations to which it
is a party, without defense, counterclaim or offset of any kind, and such Loan
Party and such Specified Party ratifies and reaffirms the validity,
enforceability and binding nature of such Secured Obligations, (b) such Loan
Party and such Specified Party has no claim, right or cause of action of any
kind against any Secured Party, any of such Secured Party’s present or former
Indemnified Parties, or any of their respective successors and assigns, in
connection with the Secured Obligations, the Credit Agreement and the other Loan
Documents, or the transactions contemplated hereby or thereby and (c) each
Secured Party has heretofore properly performed and satisfied in a timely manner
all of its obligations under the Loan Documents.

5.3 Ratification and Affirmation; Representations and Warranties. Each of
Borrower and each Guarantor hereby:

(a) acknowledges the terms of this Amendment;

(b) ratifies and affirms its respective obligations, and acknowledges its
respective continued liability, under each Loan Document to which it is a party
(including with respect to all of the Liens securing the payment and performance
of the Secured Obligations) and agrees that each Loan Document to which it is a
party remains in full force and effect as expressly amended hereby;

 

13



--------------------------------------------------------------------------------

(c) represents and warrants to the Lenders that the resolutions and governing
documents certified to Administrative Agent and the Lenders by Borrower and such
Guarantor on the date of the Credit Agreement remain in full force and effect
and have not been amended or otherwise modified; and

(d) represents and warrants to the Lenders that as of the date hereof,
immediately after giving effect to the terms of this Amendment, (i) the
representations and warranties of Borrower and the Guarantors set forth in the
Credit Agreement, as amended hereby, and in other Loan Documents are true and
correct in all material respects (unless such representation and warranty is
already qualified by materiality, in which case such representation or warranty
is simply true and correct) on and as of the date hereof, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, on and as of the date hereof, such representations and
warranties continue to be true and correct as aforesaid as of such specified
earlier date, (ii) no Default or Event of Default has occurred and is
continuing, and (iii) no event, development or circumstance has occurred or
exists that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.

5.4 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission or other electronic transmission (e.g.,
.pdf) shall be effective as delivery of a manually executed counterpart hereof.

5.5 NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.7 Payment of Expenses. In accordance with Section 9.04 of the Credit
Agreement, Borrower agrees to pay or reimburse Administrative Agent for all of
its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP and Blackhill Partners, LLC.

5.8 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14



--------------------------------------------------------------------------------

5.9 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties to the Credit Agreement and the other Loan Documents
and their respective successors and permitted assigns.

5.10 Loan Document. Each of this Amendment and the First Amendment Fee Letter is
a Loan Document.

[SIGNATURES BEGIN NEXT PAGE]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER:     AMERICAN SHALE DEVELOPMENT, INC.     By:   /s/ John G. Corp      
John G. Corp       President

SPECIFIED PARTIES:

 

TRANS ENERGY, INC. By:   /s/ John G. Corp   John G. Corp   President

 

PRIMA OIL COMPANY, INC. By:   /s/ John G. Corp   John G. Corp   President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

MORGAN STANLEY CAPITAL GROUP INC. By:   /s/ H. Brett Humphreys Name:   H. Brett
Humphreys Title:   Vice President

LENDER:

 

MORGAN STANLEY CAPITAL GROUP INC. By:   /s/ H. Brett Humphreys Name:   H. Brett
Humphreys Title:   Vice President

PAYEE:

 

MORGAN STANLEY CAPITAL GROUP INC. By:   /s/ H. Brett Humphreys Name:   H. Brett
Humphreys Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE I

SPECIFIED EVENTS OF DEFAULT

Borrower failed to deliver reports of, among other items, production and lease
operating expenses which have been certified as required by Section 5.06(e) of
the Credit Agreement (before giving effect to this Amendment) from the period
beginning on July 15, 2014 and continuing to the date hereof.

Borrower failed to deliver the APOD Certificate as required by Section 5.06(q)
of the Credit Agreement (before giving effect to this Amendment) in connection
with the March 15, 2015 Reserve Report.

Borrower failed to deliver the quarterly updates and confirmations relating to
the APOD as required by Section 5.06(r) of the Credit Agreement (before giving
effect to this Amendment) on each of June 15, 2014, September 15, 2014 and
December 15, 2014.

Borrower made Capital Expenditures other than APOD Capital Expenditures in
connection with the acquisition of additional Oil and Gas Properties in
violation of Section 6.19 of the Credit Agreement.

Borrower failed to agree with Administrative Agent and Payee, as applicable, on
(i) the amount of proceeds from the Tug Hill Disposition (as defined in the
Consent) that will be required to prepay the Loans pursuant to Section 2.03(e)
of the Credit Agreement, (ii) the “Fair Value” (as defined in the NPI
Conveyance) of the NPI to be purchased by Borrower in contemplation of the Tug
Hill Disposition, (iii) additional amendments to the Credit Agreement to give
effect to the Tug Hill Disposition, and (iv) amendments to the APOD to reflect
the Tug Hill Disposition, on or before May 11, 2015 as required by Section 2(b)
of that certain Consent and Agreement dated April 27, 2015.

Borrower made payments to Affiliates in violation of the proviso to Section 6.07
of the Credit Agreement during certain months prior to the date hereof.

Borrower failed to comply with the Total Leverage Ratio set forth in
Section 6.18 of the Credit Agreement (before giving effect to this Amendment)
for the fiscal quarter ending June 30, 2015.

Borrower failed to comply with Section 5.18 of the Credit Agreement (before
giving effect to this Amendment).

 

Schedule I



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

[Attached.]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM             , 201     TO             , 201     (the
“Reporting Period”)

This Certificate dated as of             , is prepared pursuant to the Credit
Agreement dated as of May 21, 2014 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”) among American
Shale Development, Inc., a Delaware corporation (“Borrower”), the lenders party
thereto from time to time (the “Lenders”), and Morgan Stanley Capital Group
Inc., as administrative agent for such Lenders (in such capacity,
“Administrative Agent”). Unless otherwise defined in this Certificate,
capitalized terms that are defined in the Credit Agreement shall have the
meanings assigned to them by the Credit Agreement.

The undersigned hereby certifies, in his official capacity and not in his
individual capacity, that (a) no Default or Event of Default has occurred and is
continuing, (b) the representations and warranties of each Specified Party and
each Loan Party contained in the Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) on and as of the date hereof as
though made on and as of the date hereof (except in the case of representations
and warranties which are made solely as of an earlier date or time, which
representations and warranties shall be true and correct in all material
respects as of such earlier date or time except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), and (c) as of the
last day of the Reporting Period, the following statements, amounts, and
calculations were true and correct:

I. Current Ratio-Section 6.17. Commencing with the fiscal quarter ending on
September 30, 2014:

 

(a)    current assets of Borrower and its consolidated Subsidiaries1

   $                  

(b)    current liabilities of Borrower and its consolidated Subsidiaries2

   $                  

 

Current Ratio =

   (a) to (b)

Current Ratio:

        to     

Minimum Current Ratio:

   1.00 to 1.00

COMPLIANCE?

   YES    NO

[Compliance Certificate continues on next page.]

 

1  As reflected in the financial statements delivered with this Certificate.
“Current assets” shall exclude any asset representing a valuation account
arising from the application of ASC 718 and 815.

2  As reflected in the financial statements delivered with this Certificate.
“Current liabilities” shall exclude, as of the date of calculation, the current
portion of long-term Debt existing under the Credit Agreement and any
liabilities representing a valuation account arising from stock based
compensation, derivatives and hedging and the application of ASC 718 and 815.

 

Exhibit B – Form of Compliance Certificate

Page 1



--------------------------------------------------------------------------------

II. Asset Coverage Ratio – Section 6.21. Beginning with the fiscal quarter
ending September 30, 2015:

 

(a)    PV9 Value3

   $                  

(b)    Total Funded Net Debt

   $                  

 

Asset Coverage Ratio =

   (a) to (b)

Actual Asset Coverage Ratio:

        to     

Minimum Asset Coverage Ratio:

   1.50 to 1.00

COMPLIANCE?

   YES    NO

[Signature page follows.]

 

3  For purposes of calculating the Asset Coverage Ratio, the aggregate PV9 Value
attributable to Proved Reserves categorized as “Developed Producing Reserves”
included in such calculation shall not be less than (i) 40% of aggregate PV9
Value included in such calculation for any determination date during the period
from July 1, 2015 through and including December 31, 2015, (ii) 45% of aggregate
PV9 Value included in such calculation for any determination date during the
period from January 1, 2016 through and including June 30, 2016, and (iii) 50%
of aggregate PV9 Value included in such calculation for any determination date
during the period from July 1, 2016 through and including December 31, 2016.

 

Exhibit B – Form of Compliance Certificate

Page 2



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this [●] day of [●], 201[●].

 

AMERICAN SHALE DEVELOPMENT, INC. By:     Name:   Title:  

 

Exhibit B – Form of Compliance Certificate

Page 3



--------------------------------------------------------------------------------

EXHIBIT M

APOD

APOD Summary1

 

Wells    Spud Date      Completion Date      IP Date      Drilling Capex     
Completion Costs  

Michaels 2H

     Nov-15         Apr-16         Jun-16       $ 1,301,100       $ 852,400   

Michaels 07

     Dec-15         May-16         Jul-16       $ 1,952,560       $ 878,420   

Michaels 15

     Jan-16         May-16         Jul-16       $ 1,535,740       $ 878,420   

Elliott 1H

     Dec-15         Jun-16         Aug-16       $ 1,485,399       $ 1,068,503   

Elliott 2H

     Jan-16         Jun-16         Aug-16       $ 1,326,218       $ 1,068,503   

Elliott 20 11

     Feb-16         Jul-16         Aug-16       $ 1,017,055       $ 1,068,503   

Wright 2H

        Aug-15         Dec-15          $ 393,390   

Wright 1H

        Aug-15         Dec-15          $ 393,390   

Michaels 1H

        Apr-16         Jun-16          $ 308,780   

Jones 3H

        Sep-15         Dec-15          $ 402,474   

Jones 2H

        Sep-15         Dec-15          $ 402,474   

 

APOD Summary    Apr-15    May-15      Jun-15      Jul-15      Aug-15      Sep-15
     Oct-15      Nov-15      Dec-15      Jan-16      Feb-16      Mar-16     
Apr-16      May-16      Jun-16      Jul-16      Aug-16      Sep-16      Oct-16  
   Nov-16      Dec-16  

Michaels 1H

   —        —           —           —           —           —           —     
     —           —           —           —           —           308,780        
—           —           —           —           —           —           —     
     —     

Michaels 2H

   —        —           —           —           —           —           —     
     1,301,100         —           —           —           —           852,400
        —           —           —           —           —           —          
—           —     

Michaels 04

   —        —           —           —           —           —           —     
     —           1,952,560         —           —           —           —        
  878,420         —           —           —           —           —          
—           —     

Michaels 05

   —        —           —           —           —           —           —     
     —           —           1,535,740         —           —           —        
  878,420         —           —           —           —           —          
—           —     

Elliott 1H

   —        —           —           —           —           —           —     
     —           1,485,399         —           —           —           —        
  —           1,068,503         —           —           —           —          
—           —     

Elliott 2H

   —        —           —           —           —           —           —     
     —           —           1,326,218         —           —           —        
  —           1,068,503         —           —           —           —          
—           —     

Elliott 20 11

   —        —           —           —           —           —           —     
     —           —           —           1,017,055         —           —        
  —           —           1,068,503         —           —           —          
—           —     

Wright 2H

   —        —           —           —           393,390         —           —  
        —           —           —           —           —           —          
—           —           —           —           —           —           —     
     —     

Wright 1H

   —        —           —           —           393,390         —           —  
        —           —           —           —           —           —          
—           —           —           —           —           —           —     
     —     

Michaels 1H

   —        —           —           —           —           —           —     
     —           —           —           —           —           —           —  
        —           —           —           —           —           —          
—     

Jones 3H

   —        —           —           —           —           402,474         —  
        —           —           —           —           —           —          
—           —           —           —           —           —           —     
     —     

Jones 2H

   —        —           —           —           —           402,474         —  
        —           —           —           —           —           —          
—           —           —           —           —           —           —     
     —        

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total

   —        —           —           —           786,781         804,948        
—           1,301,100         3,437,959         2,861,958         1,017,055   
     —           1,161,180         1,756,840         2,137,006         1,068,503
        —           —           —           —           —     

 

(1) Dates and amounts reflect current estimates

 

Exhibit M